DETAILED ACTION

Reasons for Allowance 

The following is an examiner’s statement of reasons for allowance: Claims 1-12.
Applicant’s arguments and/or remarks regarding currently pending independent claims 1, 10 and 11, have been persuasive appears to overcome the rejection.
However, upon further review and search, main claims, are considered allowable since when reading the claims in light of the specification, none of the references searched and of record alone or in combination disclose or suggest the combination of limitations specified in independent claims 1, 10 and 11.
Specifically, claims contain subject matter allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of said prior art which teaches, as recited in main claim 1, specifically, “a sheet conveying apparatus comprising: 
a sheet conveyance section configured to convey a sheet in a sheet conveying direction; a roller pair unit configured to nip the sheet by a nip portion of the roller pair unit and convey the sheet, wherein the roller pair unit corrects skewing of the sheet by abutting a leading end of the sheet conveyed by the sheet conveyance section against the nip portion; a first guide configured to oppose a first side of the sheet and to guide the sheet; a second guide configured to oppose a second side of the sheet that is opposite to the first side of the sheet; and a movable guide including an upstream portion extending upstream in the sheet conveying direction with respect to the nip portion and a downstream portion extending downstream in the sheet conveying direction with respect to the nip portion, wherein the movable guide is configured to oppose the first side of the sheet and to be movable in such a manner that, in a case where the movable guide moves, the downstream portion of the movable guide moves closer to or away from the second guide." 
Further, the prior arts of record don’t disclose or suggest the features of claims 1. 
Main Claim 10 and 11, contains the same language resulting in indication of allowable subject matter as claim 1. Therefore the reasons for indicating allowable subject matter of claims 100 and 11 are the same as claim 1, above.
For at least the above reasons, the prior arts of the record don’t teach or suggest the combination features of main claims. Claims 2-9 and 12, which depend from claim 1, are patent-ably distinct from the prior arts by virtue of their dependency and further in view of the additional features recited therein.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472. The examiner can normally be reached 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGUSSIE WORKU/Primary Examiner, Art Unit 2677